DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2021 was filed after the mailing date of the application on 12/12/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  Claim 1 cites the limitation “the lens” on line 4, 8, and 9.  Examiner will analyze “the lens” to mean “the plenoptic lens”.  Appropriate correction is required.

Drawings
The informal drawings (Figs. 3a-3c and 4a-b) are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pang (US Patent Pub. # 2018/0097867).
As to claim 1, Pang (Figs. 9 and 25a) discloses an apparatus, comprising:
at least one sensor (photosensor 130) having an imaging plane (surface of the photosensor 130) (Para 191);
a plurality of light-directing lenslets (plenoptic microlens array 120) arranged as a plenoptic lens (plenoptic microlens), wherein the lens (120) is located over the at least one sensor (130), wherein each of the plurality of light-directing lenslets (120) focuses an image (N x N pixel "disk image") on the imaging plane (surface of the photosensor 130) of the at least one sensor (130) (Para 191); and
a processor (data processing circuitry 970) operatively coupled to at least one sensor (light-field cameras 910) that causes the apparatus (capture system 900) to capture the image (N x N pixel "disk image") through the lens (120) (Para 173). 
As to claim 2, Pang teaches wherein the lens (120) is incorporated into a lens mount (body) for mounting on the apparatus (capture systems 700, 800, and 900) (Para 158). 

As to claim 4, Pang (Fig. 6) teaches wherein the range of view (angular field-of-view) of one lenslet (620) overlaps (overlaps) with a range of view (angular field-of-view) of a neighboring lenslet (620) (Para 217 and 218). 
As to claim 5, Pang (Fig. 51) teaches wherein the image captured (capturing volumetric video data) comprises an image having objects at a specified distance (designate a viewpoint within the viewing volume), wherein capturing objects (vantages may be distributed throughout the viewing volume) at a specified distance comprises accepting image information captured by photosites (130) of the at least one sensor (130) seeing information corresponding to the specified distance (designate a viewpoint within the viewing volume) and rejecting image information (non-designate a viewpoint within the viewing volume) captured by photosites (130) of the at least one sensor (130) seeing information corresponding to distances other than the specified distance (designate a viewpoint within the viewing volume) (Paras 410-414). 
As to claim 6, Pang (Fig. 51) teaches comprising modifying the focal length represented within the image by selecting a subset of the image information (subset of the vantages nearest to the viewpoint may be identified) captured by photosites (130) of the at least one sensor (130) (Para 414). 
As to claim 7, Pang (Fig. 51) teaches comprising modifying the depth of field (four vantages closest to the viewpoint) represented within the image (N x N pixel "disk 
As to claim 8, Pang (Fig. 51) teaches comprising modifying (compression schemes set forth above) a degree of at least one of: pan and tilt (enabled pan/tilt/zoom) capabilities represented within the image by selecting a subset of the image information (subset of the vantages nearest to the viewpoint may be identified) captured by photosites (130) of the at least one sensor (130) (Para 327-341).  Pang teaches numbers 9 (Para 336) and 10 (Para 337) provide a rectangular tiling scheme with multi-spatial resolution layers and enabled pan/tilt/zoom capabilities on high-resolution two-dimensional videos (Para 341).
As to claim 9, Pang (Fig. 51) teaches wherein modifying information utilized to generate the image (viewpoint video data) is performed at a remote data processing location (remotely from the client device) (Para 417). 
As to claim 10, Pang (Fig. 51) teaches wherein the captured image comprises a volumetric data (volumetric video data) set providing information related to spatial positions within the image (Para 409). 
As to claim 11, Pang (Figs. 9 and 25a) discloses an image capture device, comprising:
at least one sensor (photosensor 130) having an imaging plane (surface of the photosensor 130) (Para 191);
a plurality of light-directing lenslets (plenoptic microlens array 120) arranged as a lens (plenoptic microlens), wherein the lens (120) is located over the at 
a processor (data processing circuitry 970) operatively coupled to at least one sensor (light-field cameras 910) that causes the image capture device (capture system 900) to capture the image (N x N pixel "disk image") through the lens (120) , the processor (970) processing information contained within the image (N x N pixel "disk image") (Para 173). 
As to claims 12-20, these claims differ from claims 2-10 only in that the claims 2-10 depend on claim 1 whereas claims 12-20 depend on claim 11.  Thus claims 12-20 are analyzed as previously discussed with respect to claims 2-10 above.  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above.  Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply.  In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.